      Case: 4:19-cr-00613-SRC Doc. #: 44 Filed: 09/14/20 Page: 1 of 2 PageID #: 140




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA                                         )
                                                                  )
         Plaintiff,                                               )
                                                                  )
 v.                                                               ) No. 4:19 CR 613 SRC
                                                                  )
 HARRY JOHN HAMM                                                  )
                                                                  )
                                                                  )
       Defendant.


                                MOTION TO CONTINUE HEARING

       Counsel requests the pretrial hearing scheduled for September 21, 2020 be continued for 45 days.

The government consents to this request.     The parties are negotiating a resolution that will alleviate the

need for trial and a pretrial conference. Additional time is needed to complete the review of evidence and

continue resolution efforts. The nature of the electronic evidence has hampered the ability of the parties

to review all discovery as the evidence must be reviewed in person at the Office of the United States

Attorney. The parties are actively planning for this evidence to be reviewed and are engaged in ongoing

negotiations in an effort to resolve this matter without proceeding to trial. Additional time is required to

complete the final review and to complete negotiations.

            This request for continuance is made for good cause shown and to deny such request would

deny counsel adequate time to investigate and provide effective representation. There are no reasons that

this cause must go forward under the current health pandemic and further delay of 45 days will not cause

serious harm to the interests of justice. Granting this request will alleviate the need for an in person

appearance and is made to avoid utilizing one of the coveted in person hearings allotted under the current

pandemic scheduling directives.      The parties are continuing all efforts to resolve this matter as
     Case: 4:19-cr-00613-SRC Doc. #: 44 Filed: 09/14/20 Page: 2 of 2 PageID #: 141




expeditiously as possible. Counsel and Defendant acknowledge that any such extension will be excluded

from computations under the Speedy Trial Act. Counsel will file a signed waiver of Speedy Trial rights

if so desired by this Court. The government consents to this request.

       WHEREFORE, counsel requests that the Court continue the pretrial conference in this matter for

forty five days and reschedule to any date convenient to this Court. The parties will make all efforts to

resolve this matter prior to any future pretrial conference.

                                               Respectfully submitted,


                                               /s/Nanci H. McCarthy
                                               NANCI H. MCCARTHY MO 45443
                                               Assistant Federal Public Defender
                                               1010 Market Street, Suite 200
                                               St. Louis, Missouri 63101
                                               Telephone: (314) 241-1255
                                               Fax: (314) 421-3177
                                               E-mail: Nanci_McCarthy@fd.org
                                               ATTORNEY FOR DEFENDANT

                                     CERTIFICATE OF SERVICE


I hereby certify that on September 14, 2020, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon Robert Livergood, Assistant
United States Attorney.



                                               /s/Nanci H. McCarthy
                                               NANCI H. MCCARTHY
                                               Assistant Federal Public Defender
